Title: John Vaughan to Thomas Jefferson, 8 June 1812
From: Vaughan, John
To: Jefferson, Thomas


          D sir Philad. 8 June 1812
          By the Stage to Fredericksburg to care of Benson to whom I write by mail I Send a Box containing LeSage—Destut Tracy 3 Vol & a Box I believe of Seeds Sent by Mr Warden received by the Hornet —  Mr Correa is much indebted to your Kindness, & hopes to have the pleasure of paying you a Visit if political events permit his remaining & the Communication remains open with Lisbon & Brasil—otherwise we unfortunately lose him—I remain with great respects &c
          
            Jn Vaughan
         